Case 2:20-cv-00351-CCC-AME Document 44 Filed 06/09/21 Page 1 of 2 PageID: 2173




                                                                   AME
Case 2:20-cv-00351-CCC-AME Document 44 Filed 06/09/21 Page 2 of 2 PageID: 2174




                                                               .

       June 9, 2021                             /s/ André M Espinosa
                                                ANDRÉ M. ESPINOSA
                                                United States Magistrate Judge
